DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an inkjet print apparatus, classified in at least CPC B05C5/0295.
II. Claims 10-16, drawn to an inkjet printing method, classified in at least CPC B32B38/145.
III. Claims 17-20, drawn to a lamination method, classified in at least CPC B32B37/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and .
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case In this case the process as claimed can be practiced by another and materially different apparatus or by hand, such as wherein the inkjet print apparatus has only one UV irradiator or wherein the UV irradiator does not have covers.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect. Invention II is drawn to an inkjet printing method, which has the effect of printing an ink on a substrate. Invention III is drawn to a lamination method, which has the effect of forming/laminating a window and a display panel. Thus, as can be seen, Inventions II and III have completely different effects functions, and modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The listed Groups would require a different and unique text and CPC search, and would not be searched in the same way. Groups I, II, III would each require at least a unique text search and a unique CPC classification search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Martone on 5/4/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (U.S Patent 6783227 B2).
Regarding claim 1, Suzuki is drawn to the art of an inkjet printer for recording an image on a recording medium with an active ray cure ink to be cured by exposure to an 
Suzuki discloses a stage (platen 15), 
above which inkjet print heads (4) are located (Figure 1; Column 5, lines 44-65; Column 8, lines 50-67). With regards to the first direction and second direction, the right of direction A of Suzuki is interpreted as a first direction, and the left of direction A is interpreted as a second direction (alternatively and interchangeably, the right of direction A can be interpreted as the second direction and the left of direction A can be interpreted as the first direction) (Figures 1-2, 4, 6, 9). 
Suzuki discloses a first UV irradiator (5) which is behind an inkjet head (4) with respect to the first direction (Figures 2-4, 9), with first covers (9) located at respective sides of the first irradiator (Figures 2-4, 9). 
Suzuki discloses a second irradiator (5) which is behind an inkjet head with respect to the second direction (Figure 2-4, 9), with second covers (9) located at respective sides of the second irradiator (Figures 2-4, 9).  Figures 2-4 & 9, disclose the instantly claimed configuration of a first irradiator behind the print head and second irradiator also behind the print head in the opposite direction. 
Irradiators (5) of Suzuki are located to the sides (behind in scanning direction A) of the print head(s), and thus meet the limitations of a first and second irradiator located behind the inkjet head with respect to the main scanning direction A. Suzuki discloses the first and second covers including upper end portions (10a & b) and lower end portions (flanges 11) extending from the upper end portions, and being tilted (not being perpendicular to the stage/scanning direction) in the first and second directions (i.e. 

Regarding claim 5, Suzuki has disclosed that the ultraviolet rays hit the recording medium at angles (i.e. have angles with respect to the ejection direction of the ink, which is straight down onto the recording medium) (Figure 4b; Column 12, lines 22-28).

Regarding claim 6, Suzuki has disclosed that the ultraviolet irradiator located behind the inkjet head with respect to the first direction is configured to irradiate ultraviolet rays after ink is ejected i.e. irradiation takes place after ink is ejected, given that the irradiator is located behind the inkjet head with respected to a given direction (i.e. opposite of travel direction, it would necessarily mean that UV rays are applied after ink has been ejected onto recording medium) (Columns 11-12, lines 45-67 & 1-28)  Further, it would not seem reasonable to irradiate the recording medium before application of ink, as the UV application is used to cure the ink. 

Regarding claim 7
Regarding claim 9, Suzuki has already disclosed the main scanning direction A (with the first and second directions being either left or right sides of the direction A) being perpendicular or crossing to the ejection direction of the ink (ink trajectory 98) (Figure 4b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (U.S Patent 6783227 B2) and Fujisawa (U.S PG Pub 20110018920 A1).
Regarding claim 2, Suzuki has not explicitly discloses a third or separate UV irradiator from the UV irradiators located behind the inkjet head, with the third/separate 
Fujisawa is also drawn to the art of a printing device including printing heads that eject EM wave hardened inks to ward a medium and irradiation sections that harden the ink (Abstract; Figure 2). Fujisawa discloses that the print heads (31) have irradiator sections (41) behind the print heads in a transport direction (Figure 2 – analogous to the first and second UV irradiators of Suzuki). While the embodiments of Fujisawa do not show the print heads and irradiator sections moving, Fujisawa states that this is only as an example, and that the medium (paper S) being stationary and the print heads and UV irradiators instead moving in the transport direction can be easily conceived [0064]. Fujisawa discloses that apart from the UV irradiators (41), another separate main irradiator (42) (interpreted as third irradiator, since each print head has two irradiators (41), thus taking one print head for reference would mean that the irradiator (42) is the third irradiator) is also present which is spaced apart from the stage (24) in a transport direction (i.e. first direction) (Figure 2 & 4) [0041-0045]. Thus, Suzuki, as modified by Fujisawa, discloses a third/separate irradiator that is spaced apart from the stage in a first direction (i.e. a third or separate irradiator in the first direction but spaced apart from the stage and inkjet head). 
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Suzuki, with the third or separate UV irradiator, as disclosed by Fujisawa, in order to have an irradiator section which really and completely harden the inks by irradiating UV rays [0042-0043].
Regarding claim 3, Suzuki as modified by Fujisawa discloses the instant limitation. It can be seen from Figures 2 & 4 of Fujisawa, that the third or separate UV irradiator has an angle with respect to a line parallel to the first direction (i.e. transport direction of Fujisawa/direction A of Suzuki). The third irradiator (42) is perpendicular to a line parallel to the first direction and thus is at an angle to the first direction.

Regarding claim 4, Suzuki and Fujisawa in combination have disclosed the limitations of the instant claim (see claims 1 & 2 rejections above). Suzuki has already disclosed movement of the inkjet head side to side in a first direction (see claim 1 rejection above). Fujisawa also discloses that the print head can be moved in a transport direction (see claim 2 rejection above), and further discloses a third/separate UV irradiator in a transport direction which is spaced apart from the stage and inkjet head.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (U.S Patent 6783227 B2) and Oshima (U.S PG Pub 2006/0007290 A1).
Regarding claim 8, Suzuki discloses that the UV ray source (5) is a LED, fluorescent lamp etc. (Column 9, lines 17-29) but has not explicitly disclosed the UV ray source being a plurality of light sources spaced apart in a direction crossing the first direction and ejection direction of the ink (the UV ray source of Suzuki is crossing the first direction and ejection direction of the ink, but is merely not a plurality of light sources). This is a well-known limitation, however, as disclosed by Oshima.

It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Suzuki, with the UV irradiators comprising a plurality of light sources, as disclosed by Oshima, to arrive at the instant invention, in order to obtain a uniformalized UV light distribution on the recording surface and thus avoid density inconsistencies [0012].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent 8602548 B2 (drawn to an ink jet recording apparatus .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712